DETAILED ACTION
Claims 1-45 are pending and subject to a restriction and/or election requirement. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-8, drawn to a feline embryonic stem cell or a feline induced pluripotent stem cell (iPSC) that can be maintained in culture in a pluripotent state for more than 5 passages

Group II, claim(s) 9-10 and 12, drawn to a method of generating a feline embryonic stem cell, the method comprising: (a) isolating stem cells from the inner cell mass of a cat blastocyst; (b) culturing cells isolated in step (a) in an undifferentiated state using one or more condition selected from the group consisting of: (i) the absence of a cytokine of the interleukin-6 family, such as LIF, (ii) the presence of bFGF and, optionally, one or more agonist of the TGF-beta



Group III, claim 11, drawn to a method of maintaining a feline pluripotent stem cell or a feline iPSC in an undifferentiated state in culture, the method comprising culturing the cell in one or more condition selected from the group consisting of: (a) the absence of a cytokine of the interleukin-6 family, such as LIF, (b) the presence of bFGF and, optionally, one or more agonist of the TGF-beta superfamily, such as activin, nodal, TGFb1, and/or TGFb3, (c) the absence of homologous inactivated feline embryonic fibroblast layers, and (d) the presence of mitotically inactivated MEFs or an extracellular matrix such as matrigel or laminin.


Group IV, claim(s) 13-16, drawn to a method of generating and maintaining a feline iPSC, the method comprising the steps of: (a) expressing transcription factors Oct4, Sox2, cMyc, and Klf4, optionally in combination with Lin28, in a feline fetal or adult somatic cell, and (b) maintaining the cells in one or more condition selected from the group consisting of: (i) the absence of a cytokine of the interleukin-6 family, such as LIF, (ii) the presence of bFGF and, optionally, one or more agonist of the TGF-beta superfamily, such as activin, nodal, TGFb1, and/or TGFb3,

V, claim(s) 17-19 and 32, drawn to method of producing a genetically modified cell line in which the cells comprise a disrupted Feld I gene, the method comprising the steps of: (a) providing a feline somatic cell, a feline embryonic stem cell, or a feline iPS cell; (b) introducing an engineered nuclease comprising a programmable, sequence specific, DNA binding module fused to a non-specific DNA cleavage domain designed to disrupt coding or non-coding sequences of the Feld I locus, or flanking DNA sequences, into the feline somatic cell, the feline embryonic stem cell, or the feline iPS cell; (c) screening for a cell comprising a correctly targeted Feld I locus; and (d) expanding a targeted cell line comprising a correctly targeted Feld I locus,
wherein the cell line is heterozygous or homozygous for the disrupted Feld I gene.


Group VI, claim(s) 20-21 and 31, drawn to a method for producing a genetically modified cat comprising a disrupted Feld I gene, the method comprising the steps of: (a) introducing an engineered nuclease comprising a programmable, sequence specific, DNA-binding module fused to a non-specific DNA cleavage domain designed to disrupt coding or non-coding sequences of the Feld I locus, or flanking DNA sequences, into a feline embryo; (b) transferring said embryo into a feline surrogate recipient; and (c) allowing said cat embryo to mature into a cat, wherein the cat is heterozygous or homozygous for the disrupted Feld I gene


Group VII, claim(s) 22-25, drawn to a method for producing a genetically modified cat comprising a disrupted Feld I gene, the method comprising the steps of: (a) introducing an .


Group VIII, claim 26, drawn to a method for producing a genetically modified cat comprising a disrupted Feld I gene, the method comprising the steps of: (a) introducing an engineered nuclease comprising a programmable, sequence specific, DNA-binding module fused to a non-specific DNA cleavage domain designed to disrupt coding or non-coding sequences of the Feld I locus, or flanking DNA sequences, into a feline embryo in addition to a vector or DNA molecule exhibiting sequence homology to sequences surrounding the target site, which may or may not contain a selectable marker; (b) transferring said embryo into a feline surrogate recipient; and (c) allowing said cat embryo to mature into a cat, wherein the cat is heterozygous or homozygous for the disrupted Feld I gene.


IX, claim(s) 27-30, drawn to a method for producing a genetically modified cat comprising a disrupted Feld I gene, the method comprising the steps of: (a) introducing an engineered nuclease comprising a programmable, sequence specific, DNA-binding module fused to a non-specific DNA cleavage domain designed to disrupt coding or non-coding sequences of the Feld I locus, or flanking DNA sequences, into a feline embryonic stem cell, a feline somatic cell, or a feline iPS cell, in addition to a vector or DNA molecule exhibiting sequence homology to sequences surrounding the target site, which may or may not contain a selectable marker; (b) identifying a cell in which the Feld I locus has been disrupted by the engineered nuclease; (c) transferring the nucleus of said cell of (b) into an enucleated embryo; (d) transferring said embryo into a feline surrogate recipient; and (e) allowing said embryo to mature into a cat, wherein the cat is heterozygous or homozygous for the disrupted Feld I gene.

Group X, claim(s) 33-38, drawn to feline somatic cell, embryonic stem cell, or iPS cell, wherein said cell is heterozygous or homozygous for a disruption in Fe1d I locus sequences or flanking
sequences thereof.

Group XI, claim(s) 39-45, drawn to a feline embryo, kitten, or adult cat comprising cells that are heterozygous or homozygous for a disruption of Feld I locus sequences or flanking sequences thereof.




(1)  The special technical feature of Group I is a feline embryonic stem cell or feline IPS cell.
(2) The special technical feature of Group II is a feline embryonic stem cell.
(3) The special technical feature of Group III is a feline IPS cell.
(4) The special technical feature of Group IV is a feline IPS cell.
(5) The special technical feature of Group V is a feline cell with a disrupted Feld I gene.
(6) The special technical feature of Group VI is a genetically modified cat comprising a disrupted Feld I gene.
(7) The special technical feature of Group VII is a genetically modified cat comprising a disrupted Feld I gene.
(8) The special technical feature of Group VIII is a genetically modified cat comprising a disrupted Feld I gene.
(9) The special technical feature of Group IX is a genetically modified cat comprising a disrupted Feld I gene.
(10) The special technical feature of Group X is a feline cell with a disrupted Feld I locus.
(11) The special technical feature of Group XI is a feline embryo, kitten, or adult cat with a disrupted Feld I locus.


 lack unity of invention because the groups do not share the same or corresponding technical feature.

Concurrently, Groups’ I-II lack unity of invention because even though the inventions of these groups require the technical feature of feline embryonic stem cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Avner et al. (PgPub US20120142110A1, Published 6/7/2012). Avner discloses feline embryonic stem cells (Pg. 2, para. 18-19). 
Concurrently, Groups’ I, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of feline induced pluripotent stem cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Verma et al. (Theriogenology. 2012 Jan 1; 77(1):220-8, 228.e1-2.). Verma discloses derivation of iPS cells from the endangered snow leopard, a large cat (see Abstract; Pg. 221, Col. 1, para. 1). 
Concurrently, Groups’ V and X lack unity of invention because even though the inventions of these groups require the technical feature of feline cell with a disrupted Feld I gene or locus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Avner et al. (PgPub US20120142110A1, Published 6/7/2012). Avner discloses feline cells with a disrupted Feld 1 gene (Pg. 2, para. 19-20) or Feld 1 gene locus (Pg. 7, para. 101). 
Concurrently, Groups VI-IX lack unity of invention because even though the inventions of these groups require the technical feature of genetically modified cat comprising a disrupted , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Avner et al. (PgPub US20120142110A1, Published 6/7/2012). Avner discloses a genetically modified cat with a disrupted Feld 1 gene (see Abstract; Pg. 2, para. 14).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m M-F. Off first Friday of biweek.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571- 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632